THE   ATTORNEY    GENERAL
                           0F TEXAS


                            February 2, 1990



     Mr. Fred Toler                   Opinion No. JM-1139
     Executive Director
     Texas Commission on Law          Re: Whether a public secu-
        Enforcement Officer           rity officer   employed  by
        Standards and Education       the state or a political
     1606 Headway Circle, Suite 100   subdivision is subject   to
     Austin, Texas   78754            licensing by the Commission
                                      on Law Enforcement  Officer
                                      Standards and Education
                                      (RQ-1809)

     Dear Mr. Toler:

          You ask whether a public security officer employed by
     the state or a political subdivision is subject to licensing
-    by the Commission on Law Enforcement Officer Standards   and
     Education.

          In Attorney General Opinion JM-078 (1988) it was noted
     that the commission  is charged with the responsibility  of
     licensing public security officers and that the commission
     has established a set of licensing standards. See 37 T.A.C.
     § 211.101.

          Public security officer is defined in section       415.001
     of the Government Code, as follows:

             'Public security officer,'   for the purposes
             of this Act, p&?&l~ anv oerson e ~1 v d      K
             anoointed as an armed securitv offyce: Ev tie
             state or anv oolitical subdivision     of the
             state, but does not include security officers
             employed by private security companies who
             contract with the state or any political
             subdivision of the state to provide   security
             services for the entity.   (Emphasis added.)

          Your concern is directed to instances where the legis-
     lature omits the word "armedBt in authorizing the state or a
     political subdivision to employ @'public security officers."
r‘   You suggest that in such instances, the grant of authority




                                  P. 6002
Mr. Fred Toler - Page 2     (JM-1139)




to employ public security    officers implies that the   person
will be armed.

     It is impossible for us to formulate a rule that will
apply to every statute authorizing the state or political
subdivision to employ a public security     officer.  Each
statute in question has to be examined to ascertain    the
intent of the legislature.   We can, however, answer your
question in regard to the specific statute you mention,
article 1187f, V.T.C.S.

     Article 1187f as amended by Senate Bill 844, m      Acts
1989, 71st Leg., ch. 867, at 3858 (effective June 14, 1989),
authorizes the board of a harbor and port       facility   in
establishing a port security force "to employ one or more
public security officers licensed by the Commission on Law
Enforcement Officer Standards and Education."

     The amendment to article 1187f appears to have been in
response to Attorney     General Opinions JW-742   (1987) and
JM-878 (1988).     Attorney General Opinion JM-742   concluded
that the Port of Houston Authority         did not have the
requisite authority to hire "armed security guards"       since
law enforcement activities on the authority's property     were
statutorily   limited    to   commissioned   peace   officers.
Attorney   General    Opinion   JM-878 concluded    that    the
commission had no authority      to license public    security
officers employed by the Port of Houston Authority since the
authority was not statutorily    empowered to hire this class
of officers.    After noting the statutory      definition   of
public   security officer, the opinion stated that          the
commission would have licensing     authority if the Port of
Houston were permitted to hire public security officers.

     The purpose  of the amendment as     stated in   the   bill
analysis to Senate Bill 844 provides:

        SB 844 amends existing   law to specifically
        authorize harbor and port facility boards  to
        employ public security officers licensed by
        the Commission on Law Enforcement   Standards
        and Education.

     We believe that the legislature in providing harbor and
port boards with authority     to employ public     security
officers licensed by the commission evidenced an intent that
the officers   appointed  or employed be armed      security
officers, since this is the only class of security  officers
subject to being licensed by the commission.




                                P. 6003
     Mr. Fred Toler - Page 3   (JM-1139)




                            SUMMARY
                A public security officer employed by the
             board of a harbor and port facility pursuant
             to article  1187f, V.T.C.S., as amended by
             the 71st Legislature,  is an armed security
             officer subject to licensing by the Com-
             mission  on Law Enforcement    Standards and




                                    J I&
             Education.

                                        Very truly yo


                                    -        A
                                        JIM     MATTOX
                                        Attorney General of Texas

     MARY KELLER
     First Assistant Attorney General

     JUDGE ZOLLIE STEAKLSY
     Special Assistant Attorney General

     RICK GILPIN
     Chairman, Opinion Committee

     Prepared by Tom G. Davis
     Assistant Attorney General




,-




                                   P. 6004